DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al US 2017/0046845(hereinafter Boyle) in view of Reiffel US 2012/0274775, further in view of   Banks.

Regarding claim1, Boyle teaches a  3D imaging system (see fig. 1)  comprising: an illuminator configured to emit an illumination signal for illuminating a scene([0010], system comprising  at least one structured light source); and an optical receiver configured to receive ([0010], the system comprising at least one camera module being directed to the scene)  but does not teach the illuminator and optical receiver are physically separated from each other by a predetermined distance that prevents a retro-reflection from a retroreflector in the scene from being received by the optical receiver.
Reiffel teaches the illuminator and optical receiver are physically separated from each other by a predetermined distance that prevents a retro-reflection from a retroreflector in the scene from being received by the optical receiver ([0132], a camera or imaging device having a mounting feature that can allow one or more lights to be sufficiently laterally displaced away from the imager’s line of sight to avoid retro-reflected return from retro-reflectors (RRs), [0624]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to displace the imager from the illuminator (light source) laterally as in Reiffel in order to eliminate/reduce blooming effect of on the captured image. 
Both do not teach and Bank teaches a modulator' located within the optical receiver, configured to modulate as a function of time an intensity of the received returned portions of the illumination signal to form a modulated received optical signal([0013], imaging system sub system  comprising: a modulator configured to modulate as a function of time an intensity of  the received light pulse to form modulated received light pulse portion); at least one sensor array, in optical communication with the modulator, configured to generate one or more images based on the modulated received optical signal([0013-0014],  the sub system further comprising, means for generating a first image corresponding to the modulated received light pulse portion); and a processor, operatively coupled with the at least one sensor array, configured to obtain a 3D image based on the images generated by the at least one sensor array([0013], the system further  includes a processor configured to obtain three-dimensional image based on the first and second image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a modulator as in Bank in order to generate high quality 3D image effectively.

Regarding claim2, Boyle in view of Reiffel teaches the system of claim 1, further comprising two or more illuminators physically separated from the optical receiver by predetermined distances (Boyle: see fig. 3, [0066], system further includes plurality of light source, 210a-210b, 208a-208b, 212a-212b), wherein each of the predetermined distances prevents any retro-reflections from any retroreflectors in the scene from being received by the optical receiver(Reiffel: [0132], a camera or imaging device having a mounting feature that can allow one or more lights to be sufficiently laterally displaced away from the imager’s line of sight to avoid retro-reflected return from retro-reflectors (RRs), [0624]).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim3, Reiffel teaches the system of claim 2, wherein the optical receiver is centrally located between the illuminators (fig. 3, the camera is centered between the different light source 210a-210b, 208a-208b, and 212a-212b).


Regarding claim4, Boyle teaches the system of claim 1, further comprising two or more optical receivers physically separated from the illuminator by predetermined distances(Boyle: see fig.3, 6, [0074],left camera module 50 and right camera module 51 and light source 52 ), but does not teach and Reiffle teaches wherein each of the predetermined distances prevents any retro-reflections from any retroreflectors in the scene from being received by the optical receivers(Reiffel: [0132], a camera or imaging device having a mounting feature that can allow one or more lights to be sufficiently laterally displaced away from the imager’s line of sight to avoid retro-reflected return from retro-reflectors (RRs), [0624]).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim5, Boyle teaches the system of claim 4, wherein the illuminator is centrally located between the optical receivers (see 6, [0074], left camera module 50 and right camera module 51 and light source 52).

Regarding claim6, Boyle  in view of Reiffel  teaches all the limitations of claim1 above but do not teach the system of claim 1, further comprising: an adjustable polarizer in optical communication with the optical receiver. Banks teaches an adjustable polarizer in optical communication with the optical receiver ([0101], [0106], fig. 5 polarizer 523).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include polarizer as the part of imaging system 
Regarding claim7, Banks teaches the system of claim 6, further comprising: a processor configured to adjust the polarization state of the adjustable polarizer ([0136-0137], fig. 5 processor subsystem 540).

Regarding claim8, Boyle teaches the system of claim 1, wherein the illuminator is configured to emit a sequence of predetermine light pulses ([0056-0059], light source can be pulsed).
Claims 9, 10 are rejected for similar reason as described in claim 1 above.
	Claim11 rejected for similar reason as discussed in claim6 above.
Claim12 rejected for similar reason as discussed in claim7 above.

Regarding claim13, Boyle teaches the active illumination system of claim 12, wherein the active illumination system is configured to mount onto an automobile ([0031-0034], system is for vehicle).

Regarding claim16, Boyle ,  Reiffel   in view of Banks teaches  the active illumination system of claim10, further comprising: a first imaging sensor array, in optical communication with the modulator, configured to generate a first image based on the modulated received light pulse portion(Banks: [0013], means for generating a first image corresponding to the received light pulse portion); and a second imaging sensor array, in optical communication with the (Banks:[0013], means for generating a second image corresponding to the received light pulse portion); and a processor subsystem configured to obtain a 3D  image based on the first and second images(Banks:[0013], the system further comprising a processor subsystem configured to  obtain a three-dimensional image based on the first and second images).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the subsystems as thought by Banks in a system of Boyle in order to capture high resolution/quality image efficiently

Regarding claim17, Banks teaches the active illumination system of claim 16, wherein the modulator comprises an etalon ([0131], the modulator of the system includes an etalon).

Regarding claim18, Banks teaches the active illumination system of claim 16, wherein the modulator comprises a Pockels cell ([0017], [0127], modulator comprises a Pockels cell).

Claims 14-15 are  rejected under 35 U.S.C. 103 as being unpatentable over Boyle , Reiffel in view of Banks  as applied to claims 1-13, 16-18  further in view of Park et al US 2012/0299478(hereinafter Park).

Regarding claim14, Boyle , Reiffel in view of Banks   teaches all the limitations of claim13 above but do not teach and Park teaches the active illumination system of claim 13, wherein the illuminator is located at or about a headlight of the automobile and the optical receiver is ([0038-0039],  capturing unit 100 includes camera module  which is installed predetermined position on the vehicle and captures an image of the area ahead of the vehicle 10 in the driving direction, fig. 1  image capturing unit 100 and headlamp unit 300).
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to place the capturing unit and illumination unit on the vehicle as in Park in order to control an illumination pattern of headlamp unit and adjust light intensity of a light source based on determined position of the front vehicle ([0013])

Regarding claim15, Park teaches the active illumination system of claim 14, further comprising two or more illuminators, wherein each of the illuminators is co-located with a respective headlight of the automobile ([0038], headlamp unit 300 which includes an array of a plurality of light sources).
The motivation for combining the prior art discussed in claim14 above
Allowable Subject Matter
Claim19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Examiner, Art Unit 2484